DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “system according to claim 17, wherein a distance between two neighboring filtering pillars is smaller than a distance between two neighboring crossflow pillars” (claim 22); “The system according to claim 17, wherein a pitch of the filtering pillars is smaller than a pitch of the crossflow pillars” (claim 23) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “400” has been used to designate both filtering element and filtering pillars.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 18 & 21 are objected to because of the following informalities: the claims recite “the cross-flow channels”.  For consistency, Examiner suggests “the plurality of crossflow channels” as recited in claim 1.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 & 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "filtering pillars" in L2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 23 recites the limitation "filtering pillars" in L1.  There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17-23 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Ma (US 2015/0300939).
Regarding claim 17, Ma teaches:
Claim 17: A system comprising: 
a crossflow microfluidic particle concentrator device including, 
a main channel (e.g., separation chamber 202) having an inlet (220) and an outlet (231), the main channel defining a main flow direction from the inlet to the outlet (see annotated Fig. 2A for example), 
a crossflow outlet (e.g., downstream of 207, see annotated Fig. 2A) capable of being fluidically connected to a fluidic device (see i.e., “Apparatus such as example apparatuses 200 and 200A may further comprise, or be in fluid communication with, and operationally linked to, one or more pumps, valves, fluid and/or sample reservoirs as are known in the art.” ¶ 0068), 
a plurality of crossflow channels (see annotated Fig. 2A) fluidically connecting the crossflow outlet with the main channel (see i.e., “inlet 220 is opened to allow a sample of particles into chamber 202 [...]” & Figs. 2, 2A), 
a filtering element (e.g., obstacles 214-219) disposed in the main channel, the filtering element defining a particle flow channel along the main flow direction within the main channel (see Fig. 2A for example), and 
a row of crossflow pillars (e.g., filter barrier 240) disposed in the main channel between the filtering element and the plurality of crossflow channels (see Fig. 2A for example); 
a device (e.g., one or more pumps and valves ¶ 0068+) capable of providing a negative pressure to the crossflow outlet (see ¶ 0064, 0078 for example); and 
a device (e.g., one or more pumps and valves ¶ 0068+) capable of providing a continuous fluid flow (see ¶ 0072, 0077-0078 for example).  


    PNG
    media_image1.png
    1120
    1658
    media_image1.png
    Greyscale

With regard to limitations in claim 17 (e.g., “a device for providing a negative pressure to the crossflow outlet to attract the fluid and the particles towards the crossflow outlet, via the filtering element, the row of crossflow pillars, and the plurality of crossflow channels; and a device for providing a continuous fluid flow along the main channel in a direction of the main flow direction”, etc.), these claim limitations are considered process or intended use limitations, which do not further delineate the structure of the claimed apparatus from that of the prior art.  The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 

Regarding claims 18-23 Ma teaches:
Claim 18: The system according to claim 17, wherein a pitch of the crossflow pillars (see i.e., “the gap g between filter barrier obstacles is 2 μm” ¶ 0130) is smaller than a pitch of inlets of the crossflow channels along the main channel of the crossflow microfluidic particle concentrator device (see i.e., “The height of the microchannels is approximately 16 μm” ¶ 0120; see also Fig. 2A for example).  
Claim 19: The system according to claim 17, wherein the filtering element (214-219) includes a continuous wall element (see Fig. 2A for example).  
Claim 20: The system according to claim 17, wherein the pillars of the row of crossflow pillars are evenly distributed along the main channel (see Fig. 2A for example).  
Claim 21: The system according to claim 17, wherein a distance between two neighboring crossflow pillars (240) is smaller than a diameter of the crossflow channels (see Fig. 2A for example).  
Claim 22: The system according to claim 17, wherein a distance between two neighboring filtering pillars is smaller than a distance between two neighboring crossflow pillars (see ¶ 0066 teaching the filter barriers 240 of a similar size of a combination of varying shapes, therefore, a spacing between two neighboring filter barriers (filtering pillars) would vary (i.e., smaller)).  
Claim 23: The system according to claim 17, wherein a pitch (defined in the Applicant’s specification “pitch p defines the interspace between the same points of two adjacent filtering pillars 400” ¶ 0059) of filtering pillars (see i.e., “Wo may be any suitable value from about 1 to about 20 μm, or any amount therebetween” ¶ 0070 & Fig. 7C) is smaller than a pitch of the crossflow pillars (see i.e., “the gap g between filter barrier obstacles is 2 μm” ¶ 0130 & Figs. 2A, 7C for example).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798